Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on October 28, 2021. 

2. Claims 31-37, 39-49, and 51-54 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 

After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “establishing respective functional definitions of a software defined industrial system, the software defined industrial system to interface with a plurality of devices, wherein the plurality of devices include respective sensors and respective actuators, and establishing a dynamic data model to define properties of a plurality of components of the software defined industrial system; operating the software defined industrial system using the respective functional definitions; monitoring data from the plurality of components, to identify operational metadata; detecting one or more patterns from the operational metadata; identifying changes to the dynamic data model based on the detected one or more patterns; and updating the dynamic data model based on the identified changes,” in independent claims 31 and 43, which are not found in the prior art of record.


Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

NPL to Durisic et al. discloses meta-modeling, UML extension, and prototypical patterns.

US 10,612,999 to Ide et al. discloses detecting early indications of equipment failure in an industrial system includes receiving sensor training data collected from industrial equipment under normal conditions and identifying periods of time in the sensor training data when the equipment was functioning normally; finding a pattern for each identified period of time to initialize a plurality of mixture models; and deploying the model to monitor sensor data from industrial equipment using threshold values to detect anomalous sensor data values indicative of an impending system failure.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192